Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered December 3, 2013, which denied plaintiffs motion to vacate the dismissal of the action for failure to appear at a scheduled conference, unanimously affirmed, without costs.
Supreme Court properly exercised its discretion in denying plaintiffs motion to vacate his default in this action alleging fraud and seeking to recover ownership of a parcel of real property. Plaintiff failed to submit with his moving papers an affidavit from someone with personal knowledge that addresses the merit of his claims (see Biton v Turco, 88 AD3d 519 [1st Dept 2011]; Bollino v Hitzig, 34 AD3d 711 [2d Dept 2006]).
Concur — Tom, J.P., Renwick, Moskowitz, Manzanet-Daniels and Feinman, JJ.